Exhibit 10.1

EXECUTION COPY

NON-COMPETITION AGREEMENT

THIS NON-COMPETITION AGREEMENT dated as of August 12, 2017 (the “Agreement”) is
made and entered into by and between Sunshine Bancorp, Inc. (“Sunshine”),
Sunshine Bank and CenterState Banks, Inc. (“CenterState”) and CenterState Bank,
N.A. (“CenterState Bank”) and Andrew S. Samuel (“Executive”). For purposes of
this Agreement, references to Sunshine, Sunshine Bank, CenterState and
CenterState Bank collectively shall be the “Banking Entities” or individually, a
“Banking Entity.”

WHEREAS, as of the date of this Agreement, Executive is the President and Chief
Executive Officer of Sunshine and Sunshine Bank; and

WHEREAS, concurrently herewith, CenterState and Sunshine entered into an
Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which, among
other things, Sunshine will be merged with and into CenterState, with
CenterState continuing as the surviving company; and

WHEREAS, as an inducement and a condition to entering into the Merger Agreement,
and as part of the transactions contemplated by the Merger Agreement, Executive
has agreed to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties, intending to be legally
bound, hereby agree as follows:

1. Covenants of Executive.

(a) Non-competition. During the Restricted Period (as defined below), Executive
shall not, without the prior written consent of CenterState, either directly or
indirectly in any capacity, including but not limited to, as an owner, employee,
employer, operator, investor, independent contractor, agent, stockholder,
partner (general or limited), joint venturer, member, manager, officer,
director, consultant, franchisee, franchiser, adviser, or co-worker, whether or
not for compensation, enter into, conduct, participate or engage in a Competing
Business (as defined below) within 35 miles of any location in which Sunshine or
Sunshine Bank has a branch or business office immediately prior to the Effective
Time (as defined in the Merger Agreement). For purposes of this Agreement,
“Competing Business” shall mean any person, firm, corporation or other entity,
in whatever form, that engaged or engages in the businesses in which the Banking
Entities and their respective affiliates engage, including, but not limited to,
the sale or servicing of banking and financial products and services, including
business and consumer lending, asset-based financing, residential mortgage
warehouse funding, factoring/accounts receivable management services, equipment
financing, commercial and residential mortgage lending and brokerage, deposit
services (including municipal deposit services) and trade financing, sale of
annuities, life and health insurance products, title insurance services, real
estate investment trusts, investment advisory services and correspondent banking
services; provided that it shall not be a violation of this provision for
Executive to have a less than 5.0% ownership interest in any such institution or
holding company as a passive investor.



--------------------------------------------------------------------------------

(b) Non-solicitation of Employees. During the Restricted Period, Executive shall
not, without the written consent of CenterState and CenterState Bank, either
directly or indirectly, induce any employee of any of the Banking Entities or
their affiliates to terminate his or her employment or engagement with any
Banking Entity or their affiliates.

(c) Non-solicitation of Customers. During the Restricted Period, Executive shall
not solicit, provide any information, advice or recommendation or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any client, customer or other business
relation (whether current or prospective client, customer or business relation)
of any Banking Entity or any of its respective affiliates, (i) to terminate an
existing business or commercial relationship with any Banking Entity or any of
such affiliates or (ii) to reduce the amount of business that any client,
customer or other business relation has customarily done or contemplates doing
with any Banking Entity or any of such affiliate, whether or not the
relationship between the Banking Entity or such affiliate and such client,
customer, or other business relation was originally established, in whole or in
part, through Executive’s efforts, or in any way interfere with the relationship
between any such client, customer, or business relation, on the one hand, and
any Banking Entity or any such affiliate, on the other hand. For purposes of
this Section 1(c), a prospective client, customer or business relation means
persons, firms, companies or corporations (including any subsidiaries, parents,
franchisees, partners and/or joint ventures of the same) solicited by or on
behalf of any Banking Entity or any of their respective affiliates, employees,
directors or representatives within one year prior to the Effective Time.

(d) Definition of Restricted Period. For purposes of this Agreement, the
“Restricted Period” shall mean the period commencing at the Effective Time and
continuing for 24 months after the cessation of Executive’s employment
relationship with Sunshine, Sunshine Bank, CenterState and/or CenterState Bank,
as applicable.

2. Confidentiality. Executive covenants and agrees to keep strictly confidential
and not to reveal to any person any Confidential Information of any nature
concerning the Banking Entities, or any of their affiliates. For this purpose,
the term “Confidential Information” means any information and data, including
intangible, electronic or other form, of the Banking Entities identified as
confidential or proprietary or is or would be understood to be confidential by
the nature of the information, and includes, but is not limited to, any
information relating to the Banking Entities, and their affiliates and/or any
third party with which any Banking Entity is engaging or has engaged in business
transactions, all forms and types of financial and business information, tax
information and analyses, processes, formulae, inventions, ideas, know-how,
studies, findings, software, research and development (in whatever stage),
business plans or strategies, methods of doing business, sales or marketing
methods, customer information, including “Nonpublic Personal Information” as
that term is used in the Gramm-Leach-Bliley Act of 1999 and implementing
regulations and guidelines issued thereunder, employee information, loan and
deposit information, financing plans, forecasts and supplier information, as
well as any and all reports, analyses, compilations, memoranda, notes, studies
or other documents or records or electronic media that contain or otherwise
reflect or are generated from Confidential Information. Confidential Information
does not include information that: (i) is in the public

 

2



--------------------------------------------------------------------------------

domain or thereafter enters the public domain through no wrongful act or
omission of Executive or the Banking Entities, (ii) is already known by the
Executive at the time of disclosure and such information is not otherwise
subject to confidentiality obligations; (iii) is received from a third party
who, to Executive’s knowledge, may disclose such information without violation
of any confidentiality obligation; or (iv) is independently developed by the
Executive without reference to Confidential Information. This obligation shall
survive the expiration or termination of Executive’s obligations under this
Agreement. Notwithstanding the foregoing, Executive understands that nothing
contained in this Agreement limits Executive’s ability to file a charge or
complaint with the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”) about a
possible securities law violation without approval of any Banking Entity.
Executive further understands that this Agreement does not limit Executive’s
ability to communicate with any Government Agency or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to any
Banking Entity related to the possible securities law violation. This Agreement
does not limit Executive’s right to receive any resulting monetary award for
information provided to any Government Agency.

3. Consideration. In consideration of the severance payment or benefits that
Executive may be entitled to receive under his employment agreement with
Sunshine and Sunshine Bank dated October 14, 2014 (the “Employment Agreement”)
and as an inducement and a condition to CenterState and Sunshine entering into
the Merger Agreement, Executive hereby agrees to be subject to the covenants set
forth in Sections 1 and 2 hereof.

4. Acknowledgment. Executive agrees and acknowledges that: (i) this Agreement is
ancillary to the Merger Agreement; (ii) the provisions hereof are reasonable and
necessary to protect the legitimate business interests of CenterState and
CenterState Bank from and after the Effective Time; (iii) the breach of this
Agreement by Executive will result in irreparable harm to CenterState and the
CenterState Bank; and (iv) Executive will not be subject to undue hardship by
reason of his full compliance with the terms and conditions of Sections 1 and 2
of this Agreement or CenterState’s or CenterState Bank’s enforcement thereof.

5. Remedies. In the event of a breach or threatened breach by Executive of
Sections 1 or 2 of this Agreement, Executive hereby consents and agrees that
CenterState and/or CenterState Bank shall be entitled to seek, in addition to
other available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach, without bond, from any court of
competent jurisdiction in accordance with Section 6(d) below. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.

6. Miscellaneous.

(a) Non-Assignability. This Agreement may not be assigned by Executive.

(b) Binding on Successors and Assigns. This Agreement shall inure to the benefit
of and bind the respective successors and permitted assigns of the parties
hereto. Except as otherwise expressly provided herein, nothing expressed or
referred to in this Agreement is

 

3



--------------------------------------------------------------------------------

intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or permitted assigns any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein, it being the intention of the parties to this
Agreement that this Agreement shall be for the sole and exclusive benefit of
such parties or such successors and assigns and not for the benefit of any other
person.

(c) Entire Agreement. This Agreement, along with any agreements referenced
herein, contains the entire and complete agreement among the parties with
respect to the subject matter hereof, and supersede any prior or contemporaneous
arrangements, agreements or understandings among the parties, written or oral,
express or implied, that may have related to the subject matter hereof. This
Agreement may be amended only by a written instrument duly executed by the
parties. In the event of any inconsistencies between any provision of this
Agreement and the Employment Agreement, the provision of this Agreement shall
prevail.

(d) Governing Law. This Agreement shall in all respects be interpreted,
enforced, and governed under the laws of the State of Florida, without regard to
conflict-of-laws provisions. Any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in the State of Florida. The parties hereby irrevocably submit to the
exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue.

(e) Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the parties
at the addresses set forth below (or such other addresses as specified by the
parties by like notice):

If to CenterState or CenterState Bank

CenterState Bank, N.A.

1101 First Street South, Suite 200

Winter Haven, FL 33880

Attention: John C Corbett, President & Chief Executive Officer

With a copy to: Beth DeSimone, General Counsel, at the same address.

If to Executive, to the most recent address on file with CenterState

(f) Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, then such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.

 

4



--------------------------------------------------------------------------------

(g) Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original copy of this Agreement and all of
which together will be deemed to constitute one and the same agreement.

7. Effective Date. This Agreement shall be effective as of the earlier of:
(1) the Effective Time; or (2) the date on which Executive receives any
severance under his Employment Agreement and shall extend for the Restricted
Period. The confidentiality provisions of Section 2 shall survive
indefinitely. In the event the Merger Agreement is terminated for any reason
before such time, this Agreement shall be deemed null and void ab initio.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CENTERSTATE BANKS, INC.

By:  

/s/ John C. Corbett

Name:  

John C. Corbett

Title:  

President and Chief Executive Officer

CENTERSTATE BANK, N.A.

By:  

/s/ John C. Corbett

Name:  

John C. Corbett

Title:  

President and Chief Executive Officer

SUNSHINE BANCORP, INC.

By:  

/s/ Ray H. Rollyson, Jr.

Name:  

Ray H. Rollyson, Jr.

Title:  

Chairman of the Board

SUNSHINE BANK

By:  

/s/ Ray H. Rollyson, Jr.

Name:  

Ray H. Rollyson, Jr.

Title:  

Chairman of the Board

EXECUTIVE

/s/ Andrew S. Samuel

 

Andrew S. Samuel

 

6